FILED
                                              United States Court of Appeals
                  UNITED STATES COURT OF APPEALS      Tenth Circuit

                         FOR THE TENTH CIRCUIT                  April 21, 2021
                       _________________________________
                                                            Christopher M. Wolpert
                                                                Clerk of Court
    UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                    No. 20-3217
    v.                                     (D.C. No. 6:20-CV-01185-JTM)
                                                      (D. Kan.)
    PHOUC H. NGUYEN,

          Defendant - Appellant.
                      _________________________________

                                    ORDER
                       _________________________________

Before BACHARACH, MURPHY, and CARSON, Circuit Judges.
               _________________________________

         This case arises from Mr. Phouc Nguyen’s convictions on charges

including Hobbs Act robbery and carrying a firearm in connection with a

crime of violence. See 18 U.S.C. § 924(c)(1). 1

         In 2016, Mr. Nguyen moved under 28 U.S.C. § 2255 to vacate the

conviction for carrying a firearm in connection with a crime of violence,

arguing that Hobbs Act robbery did not constitute a crime of violence. The

district court denied the motion and our court affirmed, classifying Hobbs




1
      Mr. Nguyen was also convicted of aiding and abetting Hobbs Act
robbery, causing the death of a person through the use of a firearm, and
aiding and abetting the killing of a person.
Act robbery as a crime of violence. United States v. Nguyen, 744 F. App’x

550 (10th Cir. 2018) (unpublished).

      In 2020, Mr. Nguyen filed a second § 2255 motion, arguing again

that Hobbs Act robbery does not constitute a crime of violence. 2 But the

district court again denied Mr. Nguyen’s § 2255 motion, and Mr. Nguyen

wants to appeal.

1.    Standard for a Certificate of Appealability

      In order to appeal, Mr. Nguyen needs a certificate of appealability.

28 U.S.C. § 2253(c)(1)(B). To obtain this certificate, Mr. Nguyen must

make “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). Mr. Nguyen would meet this standard only if “jurists

of reason could disagree with the district court’s resolution of his

constitutional claims or . . . jurists could conclude the issues presented are

adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003).

      In a § 2255 appeal, this court “review[s] the district court’s findings

of fact for clear error and its conclusions of law de novo.” United States v.

Barrett, 797 F.3d 1207, 1213 (10th Cir. 2015) (quoting United States v.

Rushin, 642 F.3d 1299, 1302 (10th Cir. 2011)).




2
      Our court authorized the filing of a second § 2255 motion.


                                      2
2.   Mr. Nguyen’s Argument for a Certificate of Appealability

     Mr. Nguyen argues that Hobbs Act robbery does not constitute a

crime of violence under 18 U.S.C. § 924(c)(3). He bases this argument on

the Supreme Court’s recent opinion in United States v. Davis, 139 S. Ct.

2319 (2019). In our view, however, any reasonable jurist would reject this

argument because Hobbs Act robbery clearly satisfies the elements clause

in § 924(c)(3)(A).

     In Davis, the Court held that the section’s residual clause

(§ 924(c)(3)(B)) is unconstitutionally vague. Id. at 2336. But the Supreme

Court did not invalidate the elements clause (§ 924(c)(3)(A)), which

classifies offenses as crimes of violence when an element involves the use,

attempted use, or threat of physical force as crimes of violence.

     In Mr. Nguyen’s case, the district court invoked the elements clause,

not the residual clause, stating that “Hobbs Act robbery (as opposed to

mere conspiracy) is a crime of violence within the meaning of 18 U.S.C.

§ 924(c)(3)(A).” United States v. Nguyen, No. 94-10129-JTM, 2020 WL

4785427, at *1 (D. Kan. Aug. 18, 2020) (quoting United States v. Toles,

No. 99-10086-02-JTM, 2020 WL 1536588, at *1 (D. Kan. Mar. 31, 2020)).

This conclusion is unassailable.

     In 2018, this Court followed the same reasoning and affirmed the

denial of Mr. Nguyen’s § 2255 motion. We explained that our court had

“recently held that the force element of a Hobbs Act robbery ‘[could] only


                                      3
be satisfied by violent force,’ and, therefore, Hobbs Act robbery is

categorically a crime of violence under the elements clause of

§ 924(c)(3)(A).” United States v. Nguyen, 744 F. App’x 550, 552 (10th Cir.

2018) (unpublished) (quoting United States v. Melgar-Cabrera, 892 F.3d

1053, 1065 (10th Cir. 2018)). 3 Because Mr. Nguyen was convicted of a

crime of violence under the elements clause, the Supreme Court’s

invalidation of the residual clause does not help him. So Mr. Nguyen’s

argument is not reasonably debatable.

3.    Dismissal is required.

      Because Mr. Nguyen’s argument is not reasonably debatable, we

decline to issue a certificate of appealability. Given the absence of a

certificate, we dismiss the matter.

                                      Entered for the Court



                                      Robert E. Bacharach
                                      Circuit Judge




3
      Mr. Nguyen also points to case law from other circuits. But every
circuit to consider the question has agreed that Hobbs Act robbery
categorically constitutes a crime of violence under the elements clause.
See, e.g., United States v. Walker, 990 F.3d 316, 326 (3d Cir. 2021);
United States v. Dominguez, 954 F.3d 1251, 1260 (9th Cir. 2020)
(collecting cases).


                                        4